Rose, J.
This is a suit on promissory note for $1,184.61, dated March 3, 1910, payable 60 days after date, and bearing interest at the rate of 8 per cent, per annum. S. D. Wor*59den, maker, and J. J. Carey, payee, are defendants. Before maturity the note was assigned to the Farmers & Merchants National Bank of Fremont, plaintiff. Interest was paid to September 24, 1910, and, in addition, there was a payment of $90.48 on the principal. Carey made default. An amended answer by Worden contained a general denial and a set-off for bank deposits. The reply was a general denial. The parties waived a jury, and the case was tried to the court. The execution and delivery of the note in suit and the assignment to plaintiff were proved without contradiction. A demurrer by plaintiff to evidence in support of the cross-demand of Worden was interposed, on the ground that the allegations relating to the set-off do not state facts sufficient to constitute a cause of action. The trial court sustained the demurrer. Worden refused to plead further, and judgment was rendered against both of the defendants for $1,170.63. Worden appeals.
The decision is controlled by the principles announced in Citizens State Bank v. Worden, ante, p. 53, and, for the reasons stated in the opinion therein, the judgment below is
Affirmed.
Letton, Fawcett and Hamer, JJ., not sitting.